DETAILED ACTION

1.	This Office Action is in response to the communications dated 07/30/2020.
Claims 1-20 are pending in this application.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/30/2020.  The references cited on the PTOL 1449 form have been considered.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowance / Reason for Allowance

4.	Claims 1-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
None of the references of record teaches or suggests the claimed semiconductor device (in combination(s) as set forth in the claim(s)) comprising:

Claims 1-13:
	channel connection portions between each of the inner spacers and the gate structure, the channel connection portions connecting the channels with each other;

	Claims 14-19:
	a channel connection portion and an inner spacer sequentially stacked along the first direction between the gate structure and the source/drain layer, the channel connection portion including a semiconductor material and the inner spacer including silicon nitride, 
	wherein the gate structure includes an interface pattern, a gate insulating pattern and a gate electrode sequentially stacked along the first direction from the channel Attorney Docket No. 253/1245_00 - 38 - connection portion, the interface pattern including silicon oxide, the gate insulating pattern including a metal oxide, and the gate electrode including a metal;

	Claim 20:
	channel connection portions between the gate structure and a corresponding one of the inner spacers, the channel connection portions connecting the active pattern and the lowermost one of the channels, and connecting the channels with each other, and the channel connection portions covering an inner sidewall, an upper surface, and a lower surface of a corresponding one of the inner spacers, 
	wherein the gate structure includes an interface pattern, a gate insulating pattern, a gate electrode sequentially stacked from an surface of each of the channels, an upperAttorney Docket No. 253/1245_00 - 40 -surface of the active pattern and an inner sidewall of the channel connection 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
September 3, 2021